Citation Nr: 1103327	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than December 17, 
2005, for a grant of service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee internal derangement.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder biceps tendonitis.

6.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder biceps tendonitis, for the period on and after 
June 28, 2010.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 
2005.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Louisville, Kentucky, VA 
Regional Office (RO).  

In July 2010, the Veteran's accredited representative raised the 
issue of entitlement to service connection for an alcohol 
disorder, to include as secondary posttraumatic stress disorder 
(PTSD).  In November 2010, the Veteran's accredited 
representative raised the issue of entitlement to an initial 
evaluation in excess of 10 percent for headaches.  These issues 
have not been developed for appellate review and are therefore 
referred to the RO for appropriate disposition.

The issues of entitlement to service connection for a left knee 
disorder; entitlement to service connection for a sleep disorder; 
and entitlement to an initial rating in excess of 30 percent for 
PTSD are addressed in the remand portion of the decision below 
and are remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's date 
of separation from active military service was December 16, 2005.

2.  Service connection for PTSD has been granted effective 
December 17, 2005, the day following separation from military 
service.

3.  There is no competent evidence of record that the Veteran has 
ever received a diagnosis of hearing loss for VA purposes.

4.  There is no competent evidence of record that the Veteran has 
ever received a diagnosis of a heart disorder for VA purposes.

5.  The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, a meniscus tear, 
and limitation of motion to, at most, 120 degrees of flexion and 
5 degrees of extension.

6.  The medical evidence of record shows that, prior to June 28, 
2010, the Veteran's right shoulder disability was manifested by 
pain and limitation of right shoulder motion to 175 degrees of 
flexion, 180 degrees of abduction, 85 degrees of external 
rotation, and 70 degrees of internal rotation.

7.  The medical evidence of record shows that, on and after June 
28, 2010, the Veteran's right shoulder disability is manifested 
by pain and limitation of right shoulder motion to 150 degrees of 
flexion, 90 degrees of abduction, 45 degrees of external 
rotation, and 75 degrees of internal rotation.


CONCLUSIONS OF LAW

1.  An effective date earlier than December 17, 2005, for the 
grant of service connection for PTSD cannot be granted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  A heart disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for an initial evaluation in excess of 10 
percent for right knee internal derangement have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2010).

5.  The criteria for an initial evaluation in excess of 10 
percent for right shoulder biceps tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5203 (2010).

6.  The criteria for an evaluation in excess of 20 percent for 
right shoulder biceps tendonitis, for the period on and after 
June 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for PTSD

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for 
entitlement to an effective date earlier than December 17, 2005, 
for a grant of service connection for PTSD, as the issue must be 
denied as a matter of law.  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).

The Veteran claims entitlement to an effective date earlier than 
December 17, 2005, for a grant of service connection for PTSD.  
Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall be 
the day following separation from active service or date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the effective date of an 
award of direct service connection shall be either the date of 
receipt of the claim, or date entitlement arose, whichever is 
later.  A "claim" is defined in the VA regulations as "a formal 
or informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is 
"[a]ny communication or action indicating an intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a) (2010).

The evidence of record demonstrates that the Veteran's date of 
separation from active military service was December 16, 2005.  
Service connection for PTSD has been granted effective December 
17, 2005, the day following separation from military service.  As 
such, there is no legal basis on which an effective date earlier 
than December 17, 2005 can be assigned for service connection for 
PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  As 
the disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

VCAA

With respect to the Veteran's remaining claims decided herein, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to 
initial adjudication, a letter dated in December 2006 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  While the Veteran's representative 
has repeatedly stated that the Veteran's VA medical examinations 
have been inadequate, no specific deficiencies have been 
identified with respect to the VA examinations provided in 
connection to the claims decided herein.  Barring affirmative 
evidence of the specific aspects of the medical examinations that 
are inadequate, the Board will not assume that the examinations 
are incompetent.  See Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007) (stating that "the Board is entitled to assume the 
competence of a VA examiner").

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  The Veteran's service treatment records are 
unclear as to whether a separation audiological examination was 
conducted.  A service medical record notes that an audiological 
examination may have been conducted on August 22, 2005.  However, 
no audiological test results were noted on the Veteran's October 
2005 separation medical examination report.  Regardless of 
whether the August 22, 2005 audiological examination was 
conducted, any such information that exists and is not of record 
is irrelevant to the claim on appeal.  As discussed below, the 
medical evidence of record clearly demonstrates that the Veteran 
has not had a diagnosis of hearing loss for VA purposes at any 
point since separation from active military service.  
Accordingly, even if hearing loss was shown on an August 22, 2005 
service medical record, service connection for hearing loss still 
would not be warranted.  In these circumstances, a remand to 
determine whether an audiological examination was performed on 
August 22, 2005 would serve no useful purpose.  Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

In addition, in a November 2010 statement, the Veteran's 
representative stated that the Veteran received "ongoing, 
relevant medical care from previously identified medical 
providers.  To the extent the VA has not collected all ongoing 
medical reports, the VA has committed remandable error."  In 
this regard, the only medical providers previously identified by 
the Veteran or his representative are a Dr. J. M., a private 
physician, and a Dr. R. R., a VA physician.  There are VA 
treatment records dated as late as September 2010 associated with 
the claims file, and private medical records from Dr. J. M. were 
received in August 2010.  Accordingly, the Veteran's medical 
treatment records are relatively up-to-date.  Furthermore, the 
Veteran himself specifically stated that his private medical 
treatment was for headaches, lower back pain, gastrointestinal 
issues, anger, and PTSD, while his VA medical treatment was for 
PTSD, headaches, sleep problems, bad dreams, and sleep loss.  
None of these medical conditions listed are relevant to any claim 
being decided herein.  As such, the Board finds that the November 
2010 statement is insufficient to conclude that there is 
additional medical evidence relevant to the claims being decided 
herein which is not currently associated with the claims file.  
Accordingly, a remand to make another attempt to obtain further 
medical records would serve no useful purpose.  Id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  For certain chronic disorders, including 
sensorineural hearing loss and cardiovascular-renal disease, 
including hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Hearing Loss

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of hearing loss.

After separation from military service, in a January 2007 VA 
general medical examination report, the Veteran complained of 
hearing loss which began during active military service in 2004.  
No audiological examination was conducted.  After physical 
examination, the diagnosis was hearing loss.  An audiological 
examination was ordered.

A February 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
5
5
10
5
5

Using the Maryland CNC word list, speech recognition was 100 
percent in the right ear and 100 percent in the left ear.

A July 2008 VA audiology note stated that the Veteran complained 
of decreased hearing since his previous evaluation.  On 
audiological examination, the Veteran hearing was within normal 
limits, bilaterally.  The Veteran's word recognition was 100 
percent in the left ear and 96 percent in the right ear.  The 
examiner stated that the Veteran's hearing thresholds had 
decreased since February 2007 but were still within normal 
limits.

A June 2010 VA audiological examination was conducted and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
30
LEFT
20
25
25
25
30

Using the Maryland CNC word list, speech recognition was 96 
percent in the right ear and 96 percent in the left ear.

The evidence of record does not show that the Veteran has ever 
received a diagnosis of hearing loss for VA purposes since his 
separation from military service.  While the January 2007 VA 
general medical examination report gave a diagnosis of hearing 
loss, this report was not competent for VA purposes with regard 
to hearing loss as it did not include an audiological 
examination.  When an audiological examination was subsequently 
conducted in February 2007, the Veteran's results did not meet VA 
criteria for a hearing loss disability.  The Veteran's hearing 
was retested as recently as June 2010, when his results once 
again failed to meet VA criteria for a hearing loss disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the United 
States Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).

The Veteran's statements alone are not sufficient to prove that 
he has a current diagnosis of hearing loss for VA purposes.  
Medical diagnosis and causation involve questions that are beyond 
the range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that he has a current diagnosis of hearing loss for 
VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no competent evidence of record that the Veteran has 
ever received a diagnosis of hearing loss for VA purposes.  As 
such, service connection for hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no competent evidence of 
record that the Veteran has ever received a diagnosis of hearing 
loss for VA purposes, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

While the Veteran complained of chest pain multiple times during 
military service, the Veteran's service treatment records are 
negative for any heart abnormalities or a diagnosis of a heart 
disorder.  An October 2005 service treatment report stated that 
the Veteran was seen for a follow-up on a heart disorder.  After 
physical examination, the impression was muscle soreness.

After separation from military service, in a January 2007 VA 
general medical examination report, the Veteran reported that he 
was told he had a heart murmur.  On physical examination, no 
cardiovascular abnormalities were noted, specifically including 
murmurs.  The diagnosis was heart murmur "not heard at this 
exam[ination]."

In a May 2007 private medical report, the Veteran denied 
experiencing cardiovascular symptoms.  On physical examination, 
the Veteran was negative for heart sounds and murmurs.

A November 2008 private medical report stated that, on physical 
examination, the Veteran's heart was of regular rate and rhythm.

In a July 2010 VA outpatient medical report the Veteran denied 
experiencing any cardiovascular abnormalities.  On physical 
examination, no heart abnormalities were noted, specifically 
including murmurs.

The evidence of record does not show that the Veteran has ever 
received a diagnosis of a heart disorder.  The Veteran's service 
treatment records are negative for any diagnosis of a heart 
disorder.  While the Veteran reports that he was told he had a 
heart murmur, there is also no post-service medical evidence that 
a heart disorder has been diagnosed.  No heart abnormalities were 
found on physical examinations in January 2007, May 2007, 
November 2008, and July 2010.

The Veteran's statements alone are not sufficient to prove that 
he has a current diagnosis of a heart disorder.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich, 104 F. 3d 1328; see also 
Gilpin, 155 F.3d 1353.  Accordingly, there is no competent 
evidence of record that the Veteran has ever received a diagnosis 
of a heart disorder.  As such, service connection for a heart 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no competent evidence of 
record that the Veteran has ever received a diagnosis of a heart 
disorder, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.

Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's right knee and right 
shoulder claims are based on the assignment of initial 
evaluations following initial awards of service connection for 
right knee and right shoulder disabilities.  As such, evidence 
contemporaneous with the claims and the initial rating decision 
are most probative of the degree of disability existing when the 
initial ratings were assigned and should be the evidence "used to 
decide whether an original rating on appeal was erroneous."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial ratings, staged 
ratings may be assigned for separate periods of time.  Id.

Right Knee

Service connection for internal derangement, right knee, was 
granted by a July 2007 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5262, effective December 17, 2005.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined. With injuries and 
diseases, preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this 
case indicates that an unlisted musculoskeletal disorder, under 
Diagnostic Code 5299, was the service-connected disorder, and 
impairment of the tibia and fibula, under Diagnostic Code 5262, 
was a residual condition.  See Id (unlisted disabilities 
requiring rating by analogy will be coded by the numbers of the 
most closely related body part and "99").

In a January 2007 VA general medical examination report, the 
Veteran reported that his right knee disorder had been stable 
since 2004 and he denied receiving treatment for it.  The Veteran 
reported experiencing bilateral knee pain and stiffness without 
flare-ups.  On physical examination, the Veteran's gait was 
normal.  There was no muscle weakness, atrophy, or spasm.  There 
was no joint swelling, effusion, tenderness, laxity, or fracture 
residuals.  The Veteran's extremities and reflexes were normal.  
The diagnosis was bilateral patellofemoral syndrome that had a 
significant effect on the Veteran's usual occupation due to 
decreased strength in the lower extremity and pain.

In a May 2007 VA joints examination report, the Veteran 
complained of right knee pain.  The Veteran denied experiencing 
swelling, locking, and giving way.  On physical examination, the 
Veteran walked without a limp.  There was no right knee swelling, 
fluid, or synovitis.  The ligaments were intact and there was no 
drawer sign, significant patellar grinding, or subluxation of the 
patella.  The Veteran had right knee range of motion to 140 
degrees of flexion and 0 degrees of extension without pain.  
There was no pain on repetitive motion.  The Veteran had very 
sudden pain in the right knee when it was placed in hyperflexion 
with moderate torque, indicating a possible meniscus injury.  The 
examiner stated that the Veteran's had "some mild symptoms of 
internal derangement of the right knee and probable tear of the 
medial meniscus."  A May 2007 VA radiographic report dated the 
same day stated that, after views of the Veteran's right knee, 
the impression was normal right knee.

In a June 2010 VA joints examination report, the Veteran 
complained of right knee pain.  He denied deformity, but reported 
giving way, instability, stiffness, weakness, and decreased speed 
of motion.  He denied incoordination, episodes of dislocation or 
subluxation, locking, and effusion.  The Veteran did not have any 
constitutional symptoms or incapacitating episodes of arthritis.  
He was able to walk between a quarter-mile and a mile and did not 
use assistive devices.  On physical examination, there was no 
evidence of abnormal weight bearing, no loss of a bone or part of 
a bone, and no inflammatory arthritis.  There was tenderness of 
the right knee.  There were no bumps consistent with 
Osgood-Schlatter's Disease, no mass behind the knee, no 
instability, and no patellar abnormalities.  There was 
crepitation, clicks or snaps, grinding, and a meniscus 
abnormality.  Locking was noted, but there was no effusion or 
dislocation.  There was evidence of a meniscus tear and 
McMurray's test was positive.  The Veteran had right knee range 
of motion to 120 degrees of flexion and 0 degrees of extension.  
There was objective evidence of pain on repetitive motion, after 
which the Veteran had right knee range of motion to 120 degrees 
of flexion and 5 degrees of extension.  X-rays of the Veteran's 
right knee were normal.  The diagnosis was medial meniscus tear 
of the right knee which had significant effects on the Veteran's 
usual occupation.

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for extension.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees is 
noncompensable; flexion that is limited to 45 degrees warrants a 
10 percent evaluation; and flexion that is limited to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261, extension that is limited 
to 5 degrees is noncompensable; extension that is limited to 10 
degrees warrants a 10 percent evaluation; and extension that is 
limited to 15 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II (2010).  Recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation when it 
is slight and a 20 percent evaluation when it is moderate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, a meniscus tear, 
and limitation of motion to, at most, 120 degrees of flexion and 
5 degrees of extension.  Accordingly, a rating in excess of 10 
percent is not warranted for either knee under either Diagnostic 
Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  In addition, separate ratings for limitation of 
flexion and extension are not warranted, as the record does not 
show that the Veteran's knee ranges of motion have ever been 
limited to a compensable degree in either flexion or extension.  
See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Veteran has reported right knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the May 2007 VA joints examination report stated that 
there was no pain on motion, and the June 2010 VA joints 
examination report provided the Veteran's ranges of motion both 
before and after repetitive motion.  Accordingly, the 
preponderance of the medical evidence of record does not 
demonstrate that the Veteran experienced pain or other symptoms 
which caused additional limitations sufficient to warrant an 
evaluation in excess of 10 percent for the right knee.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As for other provisions under the Schedule, the Veteran's right 
knee has never been ankylosed, there was no malunion or nonunion 
of either the tibia and fibula, there were no symptoms from the 
removal or dislocation of semilunar cartilage, and the Veteran 
does not have arthritis of the right knee.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 5262 (2010); see 
also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998).  Accordingly, an initial 
evaluation in excess of 10 percent is not warranted under these 
diagnostic codes.

Furthermore, a separate evaluation for instability is not 
warranted for the right knee, as the medical evidence of record 
does not show recurrent subluxation or lateral instability.  
While the Veteran reported experiencing instability on multiple 
occasions, no instability has ever been found on physical 
examination.  Accordingly, an evaluation for instability is not 
warranted for the right knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects, at most, 
the degree of impairment shown since the date of the grant of 
service connection for right knee internal derangement, there is 
no basis for staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disability 
rating for right knee internal derangement inadequate.  The 
Veteran's knee disability was evaluated under 38 C.F.R. § 4.71a, 
for limitation of motion, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
right knee disability is manifested by pain, crepitus, a meniscus 
tear, and limitation of motion to, at most, 120 degrees of 
flexion and 5 degrees of extension.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities rating assigned 
for his right knee disability.  Ratings in excess of the 
currently assigned rating are provided for certain manifestations 
of knee disorders, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
10 percent rating for the Veteran's right knee internal 
derangement more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
and 5261.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for an initial 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. 
App. at 208.

Right Shoulder

Service connection for biceps tendonitis, right shoulder, was 
granted by a July 2007 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5024, effective January 19, 2007.  Subsequently, an October 2010 
rating decision assigned a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, effective June 28, 2010.

In a January 2007 VA general medical examination report, the 
Veteran reported that his right shoulder disorder had been stable 
since 2004 and he denied receiving treatment for it.  The Veteran 
reported experiencing right shoulder pain without flare-ups.  On 
physical examination, there was no muscle weakness, atrophy, or 
spasm.  There was no joint swelling, effusion, tenderness, 
laxity, or fracture residuals.  The Veteran's extremities and 
reflexes were normal.  The diagnosis was tendonitis, right 
shoulder, which had a significant effect on the Veteran's usual 
occupation due to problems with lifting and carrying, difficulty 
reaching, decreased strength in the upper extremity, and pain.

In a May 2007 VA joints examination report, the Veteran 
complained of right shoulder pain with numbness and tingling.  On 
physical examination, there was pain over the deltoid area and 
over the anterior medial and anterior border of the deltoid 
muscle.  Deep palpation revealed a very marked and painful area 
of the biceps tendon proximal to the insertion on the humeral 
head.  The Veteran had right shoulder elevation to 175 degrees 
and anterior flexion to 180 degrees.  There was a 20 degree 
"lag" on internal rotation and a 5 degree "lag" on external 
rotation.  There was no pain on any range of motion.  The 
diagnosis was biceps tendonitis of the right shoulder.

In a June 2010 VA joints examination report, the Veteran 
complained of right shoulder pain.  He denied deformity, but 
reported giving way, instability, stiffness, weakness, decreased 
speed of motion, and locking.  He denied incoordination, episodes 
of dislocation or subluxation, and effusion.  The Veteran did not 
have any constitutional symptoms or incapacitating episodes of 
arthritis.  On physical examination, the Veteran had right 
shoulder range of motion to 160 degrees of flexion, 100 degrees 
of abduction, 45 degrees of internal rotation, and 75 degrees of 
external rotation.  There was objective evidence of pain on 
motion, and after repetitive motion the Veteran had right 
shoulder range of motion to 150 degrees of flexion, 90 degrees of 
abduction, 45 degrees of internal rotation, and 75 degrees of 
external rotation.  The Veteran had significant pain over the 
biceps tendon area to palpation, and considerable pain with 
elevation in flexion of the right shoulder, compatible with an 
impingement syndrome.  X-rays of the Veteran's right shoulder 
demonstrated only enlargement of the subacromial distal clavicle 
area compatible with impingement.  The diagnoses were biceps 
tendonitis of the right shoulder and right shoulder impingement 
syndrome which had significant effects on the Veteran's usual 
occupation.

The medical evidence of record shows that, prior to June 28, 
2010, the Veteran's right shoulder disability was manifested by 
pain and limitation of right shoulder motion to 175 degrees of 
flexion, 180 degrees of abduction, 85 degrees of external 
rotation, and 70 degrees of internal rotation.  The medical 
evidence of record shows that, on and after June 28, 2010, the 
Veteran's right shoulder disability is manifested by pain and 
limitation of right shoulder motion to 150 degrees of flexion, 90 
degrees of abduction, 45 degrees of external rotation, and 75 
degrees of internal rotation.  The evidence of record shows that 
the Veteran is right-handed.  Therefore, for rating purposes, his 
right shoulder is considered his major or dominant extremity.  
See 38 C.F.R. § 4.69 (2010).

Under Diagnostic Code 5203, impairment of the major clavicle or 
scapula warrants a 10 percent evaluation for malunion or nonunion 
without loose movement.  A 20 percent evaluation is warranted for 
nonunion with loose movement or dislocation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5203.  The medical evidence of record does 
not show that the Veteran's right shoulder disability has been 
manifested by nonunion or dislocation of the clavicle or scapula 
at any point during the period on appeal.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5203 at any point during the period on appeal.

Under Diagnostic Code 5201, limitation of motion of the major arm 
at shoulder level warrants a 20 percent evaluation, limitation of 
motion of the major arm midway between the side and shoulder 
level warrants a 30 percent evaluation, and limitation of motion 
of the major arm to 25 degrees from the side warrants a 40 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2010).  The normal range of motion of a shoulder is from 0 
degrees to 180 degrees on forward flexion and abduction, with 
shoulder level existing at 90 degrees, and from 0 degrees to 90 
degrees on external and internal rotation.  38 C.F.R. § 4.71, 
Plate I (2010).  The medical evidence of record does not show 
that motion of the Veteran's right arm was ever limited to 
shoulder level prior to June 28, 2010.  Accordingly, an initial 
evaluation in excess of 10 percent is not warranted for the 
Veteran's right shoulder disability under Diagnostic Code 5201.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  While the Veteran's 
right arm was shown to be limited to shoulder level on June 28, 
2010, it was not shown to be limited to midway between the side 
and shoulder level.  Accordingly, an evaluation in excess of 20 
percent is not warranted for the Veteran's right shoulder 
disability under Diagnostic Code 5201 for the period on and after 
June 28, 2010.  See Id.  In addition, there is no medical 
evidence of record that the Veteran's right shoulder has ever 
been ankylosed, experienced impairment of the humerus, or had a 
diagnosis of osteoarthritis as shown through x-ray examination.  
As such, an evaluation in excess of those already assigned is 
also not warranted under Diagnostic Codes 5200 and 5202, at any 
point during the periods on appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5200, 5202 (2010).

The Veteran has reported right shoulder pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the May 2007 VA joints examination report stated that 
there was no pain on motion, and the June 2010 VA joints 
examination report provided the Veteran's ranges of motion both 
before and after repetitive motion.  Accordingly, the 
preponderance of the medical evidence of record does not 
demonstrate that the Veteran experienced pain or other symptoms 
which caused additional limitations sufficient to warrant an 
evaluation in excess of 10 percent for the right shoulder.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluations reflects, at most, 
the degree of impairment shown since the date of the grant of 
service connection for right shoulder biceps tendonitis, there is 
no basis for further staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.  

The Board finds that the Veteran's disability picture due to the 
service-connected right shoulder disability is not so unusual or 
exceptional in nature as to render the disability rating for this 
disorder inadequate.  The service-connected right shoulder is 
evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5203, the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, prior to June 28, 2010, the Veteran's service-
connected right shoulder disorder was manifested by pain and 
limitation of right shoulder motion to 175 degrees of flexion, 
180 degrees of abduction, 85 degrees of external rotation, and 70 
degrees of internal rotation.  On and after June 28, 2010, the 
Veteran's right shoulder disability is manifested by pain and 
limitation of right shoulder motion to 150 degrees of flexion, 90 
degrees of abduction, 45 degrees of external rotation, and 75 
degrees of internal rotation.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the disability ratings assigned for his 
service-connected right shoulder disability.  Ratings in excess 
of the currently assigned ratings are provided for certain 
manifestations of shoulder disabilities, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for the currently assigned ratings for the Veteran's 
right shoulder disorder more than reasonably describes the 
Veteran's disability level and symptomatology and, therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); see also 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5203.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for ratings in 
excess of those currently assigned for the Veteran's 
service-connected right shoulder disorder, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 
Vet. App. at 208.


ORDER

An effective date earlier than December 17, 2005, for a grant of 
service connection for PTSD is denied.

Service connection for hearing loss is denied.

Service connection for a heart disorder is denied.

An initial evaluation in excess of 10 percent for right shoulder 
biceps tendonitis is denied.

An initial evaluation in excess of 10 percent for right shoulder 
biceps tendonitis is denied.

An evaluation in excess of 20 percent for right shoulder biceps 
tendonitis, for the period on and after June 28, 2010, is denied.


REMAND

In regard to the Veteran's left knee claim, in a July 2005 
service treatment record the Veteran complained of having 
hyperextended his knee, with no reference to whether it was the 
right knee or left knee.  The Board notes that the Veteran is 
service-connected for right knee internal derangement.  The 
January 2007 VA examination report notes a history of an onset of 
knee injuries during service in 2004, and joint symptoms were 
noted to include pain and stiffness in the bilateral knees.  The 
examination report notes all extremities were normal and x-ray 
examination of the bilateral knees was normal.  The Board notes 
that while the January 2007 VA examiner entered a diagnosis of 
bilateral pattellofemoral syndrome the finding on examination was 
aching.  In addition, no left knee diagnosis was entered on VA 
examination in May 2007, and the examiner noted that left knee 
range of motion was from 0 to 140 degrees, that ligamentous 
structures were intact, and that there was little or no problems 
with the left knee other than with running.  Regardless, 
bilateral patellofemoral syndrome has been diagnosed.  See McCain 
v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a 
current disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of the claim . . . even thought the 
disability resolves prior to the Secretary's adjudication of the 
claim").  An opinion in regard to the etiology of the reported 
left knee findings has not been obtained.  As such, a medical 
examination is in order to determine whether the Veteran has a 
left knee disorder which is related to military service or to a 
service-connected disability.  38 C.F.R. §§ 3.159, 3.326 (2010); 
see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

In regard to the Veteran's sleep disorder claim, the January 2007 
VA PTSD examination report stated that the Veteran's sleep 
difficulty was part of his PTSD symptomatology.  However, a 
November 2008 private record gave a diagnosis of probable sleep 
apnea or restless leg syndrome, and a sleep study was 
recommended.  Accordingly, the medical evidence of record is 
unclear as to whether the Veteran has a current diagnosis of a 
sleep disorder independent of any PTSD symptomatology.  The Board 
therefore concludes that an additional VA examination is needed 
to provide a new opinion as to whether the Veteran has a current 
diagnosis of a sleep disorder independent of any PTSD 
symptomatology.  38 C.F.R. §§ 3.326, 3.327 (2010).

In regard to the Veteran's claim for an initial evaluation in 
excess of 30 percent for PTSD, the claims file reflects that the 
Veteran was scheduled for a VA PTSD examination in September 2010 
and that he failed to report for the scheduled examination.  
Correspondence received in May 2010 noted that the Veteran had a 
new mailing address, and the August 2010 examination request 
reflects that the notice of the examination was sent to the 
Veteran's old address.  Thus, the Veteran must be afforded notice 
and opportunity to report for another VA examination to determine 
the current severity of his service-connected PTSD.

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain, with any 
necessary authorization from the Veteran, 
copies of all relevant medical treatment 
records not currently associated with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If, after making reasonable 
efforts to obtain these records, such 
records cannot be obtained, the Veteran 
must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; (c) any further action to be 
taken by VA with respect to the claims 
must be noted; and (d) the Veteran must 
be notified that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any left knee disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
currently diagnosed left knee disorder is 
related to military service or to any 
service-connected disability, to 
specifically include the Veteran's right 
knee and low back disabilities.  Any 
opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The Veteran must be afforded a VA 
examination to determine the existence 
and etiology of any sleep disorder found.  
The claims file must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Following a review of the 
service and post-service medical records, 
the examiner must state whether the 
Veteran has a sleep disorder separate 
from any symptoms of his 
service-connected PTSD.  If such a sleep 
disorder is found, the examiner must 
stated whether the sleep disorder is 
related to military service or to any 
service-connected disability, to 
specifically include the Veteran's PTSD.  
Any opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

4.	The Veteran must be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF 
score, together with an explanation of 
what the score represents in terms of his 
psychological, social, and occupational 
functioning.  Finally, the examiner must 
specifically state which, if any, of the 
Veteran's somatic disabilities have been 
caused or aggravated by his PTSD.  A 
complete rationale for all opinions must 
be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why 
an opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

5.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination 
must be placed in the Veteran's claims 
file.

6.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


